19-10747-shl       Doc 186       Filed 09/27/19      Entered 09/27/19 14:09:43          Main Document
                                                   Pg 1 of 39


Alison D. Bauer
William F. Gray, Jr.
FOLEY HOAG LLP
1301 Avenue of the Americas
New York, NY 10019
Telephone: (646) 927-5500
Facsimile: (646) 927-5599

Attorneys for Debtor and
Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           :   Jointly Administered with Case No. 19-
                           Debtor                          :   12346 (SHL)
---------------------------------------------------------- x
                                                               Related to ECF No. 118

  RESPONSE OF DEBTOR JEFFREY LEW LIDDLE TO OBJECTION BY COUNSEL
  FINANCIAL II LLC, LIG CAPITAL LLC, AND COUNSEL FINANCIAL HOLDINGS
      LLC TO DEBTOR’S CLAIMS OF EXEMPT PROPERTY, PURSUANT TO
      BANKRUPTCY RULE 4003, AND FOR RELATED RELIEF [ECF NO. 118]

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        Jeffrey Lew Liddle, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor”), hereby responds to the Objection by Counsel Financial II LLC, LIG Capital

LLC, and Counsel Financial Holdings LLC to Debtor’s Claims of Exempt Property, Pursuant to

Bankruptcy Rule 4003, and for Related Relief [ECF No. 118] (the “Objection”, by the “CF

Entities”) and respectfully states as follows:

        1.       At the outset, it should be noted that the CF Entities’ Objection is implicitly

predicated on the position that Counsel Financial II LLC (“CF II”) has a perfected security interest

in the proceeds of the sale of Debtor’s Manhattan co-op apartment shares (the “Sale Proceeds”),

based on orders of the Supreme Court of the State of New York for the County of Erie in Counsel
19-10747-shl    Doc 186      Filed 09/27/19     Entered 09/27/19 14:09:43         Main Document
                                              Pg 2 of 39


Financial II LLC v. Liddle & Robinson LLP et al., Index No. 814703/2018 (the “Erie County

Action,” before the “Erie County Court”). Since the CF Entities filed the Objection, however, this

Court has expressly ruled that CF II does not have a security interest in the Sale Proceeds and does

not have any rights as a secured creditor of the Debtor and the Debtor’s estate. See ECF No. 185.

The CF Entities’ Objection should be viewed in light of this Court’s findings.

       2.      In any event, the CF Entities’ Objection fails to undermine Debtor’s claim to a

homestead exemption on a portion of the Sale Proceeds. Debtor’s claim is consistent with the

statute and with the orders of the Erie County Court in the Erie County Action.

       3.      The sale of the co-op apartment took place in the shadow of two legal actions in

which certain creditors sought, directly or indirectly, to compel Debtor to sell the co-op apartment

shares to satisfy money judgments.

       4.      The first of these was an action by Signature Bank in the Supreme Court of the

State of New York for the County of New York, Signature Bank v. Jeffrey Liddle and Tara Liddle,

Index No. 650252/2018 (the “Signature Bank Action”), a lender through whom Debtor and his

wife had taken out a home equity line of credit with the co-op apartment shares as collateral.

Summons and Verified Complaint (Jan. 18, 2018), ECF No. 24-11 at PDF 18–30. Signature Bank

alleged a perfected security interest in the co-op apartment shares and asserted that Debtor and his

wife had defaulted on his obligations to Signature Bank. Signature Bank sought a money judgment

against Debtor and his wife and an order requiring that the co-op shares (or any substitution or

replacement thereof) be delivered to Signature Bank to satisfy that judgment.

       5.      Subsequently, the Erie County Action was initiated by the CF Entities (acting

through CF II) on September 18, 2018. In the Erie County Action, the CF II sought a judgment

against Debtor’s law firm, Liddle & Robinson, L.L.P. (“L&R” or the “Firm”) and Debtor
19-10747-shl    Doc 186     Filed 09/27/19     Entered 09/27/19 14:09:43       Main Document
                                             Pg 3 of 39


personally on an alleged debt of nearly $6 million. CF II knew that Debtor did not have the liquid

assets to satisfy a judgment of this amount, and that to satisfy such a judgment the Debtor would

have to sell an interest in real property. CF II obtained multiple show cause orders restraining

Debtor from disposing of any proceeds from a sale of an interest in real property, including the

potential sale of the Manhattan co-op shares. Amended Order to Show Cause (Dec. 19, 2018),

ECF No. 55-14; Second Amended Order to Show Cause (Jan. 4, 2019), ECF No. 55-16. CF II

also filed a UCC-1 Financing Statement specifically directed at proceeds from a potential sale of

the Manhattan co-op shares. UCC Financing Statement (Jan. 2, 2019), ECF No. 55-15.

       6.      CF II was aware of the Signature Bank Action when it brought the Erie County

Action. Affidavit of Paul Cody (Dec. 18, 2018), ECF No. 24-8 at PDF 14.

       7.      As Debtor progressed toward closing a sale of the co-op shares, it became clearer

and clearer that the Sale Proceeds were the heart of the Erie County Action. Accordingly, on

February 1, 2019, the parties entered into a Stipulation and Order containing certain provisions

designed to “facilitate the closing of the sale of the Apartment.” Stipulation and Order (Feb. 4,

2019), ECF No. 55-17. The Stipulation and Order was entered by the Court on February 4, 2019.

       8.      The sale of the co-op shares closed on February 7, 2019.

       9.      From that point forward, the Erie County Court consistently assumed without

deciding that the Debtor was entitled to a homestead exemption on the Sale Proceeds. In ruling

from the bench on February 11, 2019, the Erie County Court granted an order of attachment on

the Sale Proceeds “subject to any applicable homestead exemption.”           Transcript of Court

Proceedings (Feb. 11, 2019), ECF No. 55-18.

       10.     Debtor confirmed his understanding that a portion of the Sale Proceeds were, under

CPLR § 5206(a), eligible for a homestead exemption, in a letter to the Erie County Court on
19-10747-shl      Doc 186      Filed 09/27/19     Entered 09/27/19 14:09:43         Main Document
                                                Pg 4 of 39


February 19, 2019. Letter from Jeffrey Liddle to Justice Deborah Chimes (Feb. 19, 2019), Exhibit

A, at 8.

           11.   The following day, CF II responded with an affidavit in support of CF II’s proposed

order of judgment. Affidavit of Larry Hutcher (Feb. 20, 2019), Exhibit B. In this affidavit, CF II

asserted that Debtor could not apply the homestead exemption to a portion of the Sale Proceeds,

citing the same case law the CF Entities now cite to this Court. Id. ¶¶ 20–22. CF II reiterated this

argument in another letter sent six days later. Letter from Larry Hutcher to Justice Deborah

Chimes (Feb. 26, 2019), Exhibit C.

           12.   However, the Erie County Court never adopted CF II’s argument that the

homestead exemption was inapplicable. Rather, in granting an order and judgment against Debtor

and the Firm, the Erie County Court specifically referred back to its bench decision on February

11, 2019, in which the Erie County Court had emphasized that any order of attachment on the Sale

Proceeds was “subject to any applicable homestead exemption.” Order and Judgment (Mar. 5,

2019), Exhibit D. The Erie County Court’s Order of Attachment also incorporated this bench

decision. Order of Attachment (Mar. 7, 2019), ECF No. 55-20.

           13.   CPLR § 5206(a) states, in relevant part, that “Property of one of the following types,

not exceeding one hundred fifty thousand dollars for the counti[y] of . . . New York . . . owned and

occupied as a principal residence, is exempt from application to the satisfaction of a money

judgment, unless the judgment was recovered wholly for the purchase price thereof: . . . shares of

stock in a cooperative apartment corporation . . . .”

           14.   CPLR § 5206(e) states, in relevant part, that “A judgment creditor may commence

a special proceeding in the county in which the homestead is located against the judgment debtor

for the sale, by a sheriff or receiver, of a homestead . . . . Money, not exceeding one hundred fifty
19-10747-shl     Doc 186      Filed 09/27/19     Entered 09/27/19 14:09:43        Main Document
                                               Pg 5 of 39


thousand dollars for the count[y] of . . . New York . . . paid to a judgment debtor, as representing

his interest in the proceeds, is exempt for one year after the payment . . . .”

       15.     At the time the Erie County Action was initiated, Debtor owned and occupied the

Manhattan co-op apartment as his principal residence. There should be no dispute that, at that

time, Debtor was entitled to take a homestead exemption on the Manhattan co-op shares.

       16.     At the time the Erie County Action was initiated, the Manhattan co-op apartment

was already subject to the collection action against the co-op shares brought by Signature Bank.

CF II was aware of this and was aware that, in response to this threat, Debtor was compelled to

consider the sale of the Manhattan co-op shares.

       17.     Through initiating the Erie County Action, CF II further pressured Debtor into a

situation where he was left with very few options to marshal the resources necessary to satisfy a

potential judgment. One easily foreseeable option was through the sale of his interest in the

Manhattan co-op shares. Through CF II’s actions in the Erie County Action, including the terms

of the show cause orders it obtained and the UCC-1 it filed subsequently, it became clear that CF

II welcomed this development. In essence, the action against Debtor and his Firm had turned into

an action against the interest in property itself. CPLR § 5206(e) provides that a homestead

exemption may properly apply to sale proceeds generated by certain actions initiated by a

judgment creditor. While Debtor concedes that the neither the Signature Bank Action nor the Erie

County Action does not satisfy the literal requirements of § 5206(e), the intent behind the statute—

to prevent judgment creditors from using the judicial process to rip away both an interest in real

property and the ability to claim a homestead exemption, in one fell swoop—is implicated by CF

II’s pursuit of the Erie County Action following on the heels of the Signature Bank Action.
19-10747-shl        Doc 186        Filed 09/27/19        Entered 09/27/19 14:09:43                 Main Document
                                                       Pg 6 of 39


         18.      Most crucially, however, even after the interest in the real property had been

converted into the Sale Proceeds, the Erie County Court assumed without deciding that the CPLR’s

homestead exemption could apply to a portion of the Sale Proceeds. Despite CF II’s repeated

protestations, the Erie County Court never ruled that a homestead exemption was unavailable to

Debtor. The Erie County Court’s Order of Attachment, entered without notice, is certainly not

dispositive of the homestead exemption issue. An attachment order is a provisional remedy under

the CPLR, meant to maintain the status quo; it does not alter or otherwise determine substantive

rights, including the entitlement to a homestead exemption.

         19.      Debtor thus has an ample basis to claim a homestead exemption on a portion of the

Sale Proceeds.1

         20.      The CF Entities’ Objection does not change this analysis. The CF Entities cite two

bankruptcy court decisions, as well as one state trial court decision. None of these cases are

binding on this Court. See In re 400 Madison Ave. Ltd. P’ship, 213 B.R. 888 (Bankr. S.D.N.Y.

1997) (“[I]n this district, which has both a multi-judge bankruptcy court and a multi-judge district

court, only decisions of the Second Circuit Court of Appeals are binding.”).

         21.      The CF Entities also overstate what the non-binding authorities do say. For

example, they state that “a person seeking to exercise this homestead exemption must own and

occupy the real property at the time the exemption is sought,” Objection at 3, but this statement is

not so clear as the CF Entities seem to believe. See, e.g., In re Pearlman, 54 B.R. 455, 456 (Bankr.

S.D.N.Y. 1985) (upholding homestead exemption with respect to cooperative apartment that




1
  Given the reasonableness of Debtor’s position, Debtor of course disputes the CF Entities’ assertion that Debtor
acted “unreasonably, vexatiously and in bad fait[h],” Objection at 4 n.4, in taking the position that it was entitled to
the homestead exemption. The CF Entities are not entitled to attorney’s fees even if they prevail in their Objection.
19-10747-shl    Doc 186     Filed 09/27/19     Entered 09/27/19 14:09:43       Main Document
                                             Pg 7 of 39


debtor did not occupy, and citing other cases where “courts allowed the claimed homestead

exemption notwithstanding that the debtor did not actually occupy the homestead property”).

       22.     With respect to the CF Entities’ objection to Debtor’s claim of a personal property

exemption including, inter alia, a certain amount of household goods, the objection is not well

taken. The CF Entities object on the basis that there is “no list of this property” on Debtor’s

Schedule C. This is a staggeringly disingenuous basis for an objection, as Schedule C itself only

requires a “Brief description of the property and line on Schedule A/B that lists this property.”

The list that the CF Entities claim is missing is, in fact, exactly where it is supposed to be—on

Schedule A/B. Further, the property is appropriate for exemption under CPLR §§ 5205(a)(1)&(5).

       WHEREFORE the Debtor respectfully requests that the Court overrule the CF Entities’

Objection to Debtor’s claims of exemption and grant such other and further relief as the Court

may deem just and appropriate.


 Dated: September 27, 2019                            FOLEY HOAG LLP
        New York, New York
                                                      /s/ Alison D. Bauer
                                                      Alison D. Bauer
                                                      William F. Gray, Jr.
                                                      FOLEY HOAG LLP
                                                      1301 Avenue of the Americas, 25th Floor
                                                      New York, NY 10019
                                                      Telephone: 646-927-5500
                                                      Fax: 646-927-5599
                                                      abauer@foleyhoag.com
                                                      wgray@foleyhoag.com


                                                      Attorneys for Debtor and Debtor-in-
                                                      Possession
19-10747-shl   Doc 186   Filed 09/27/19     Entered 09/27/19 14:09:43   Main Document
                                          Pg 8 of 39




                                        Exhibit A
          Letter from Jeffrey Liddle to Justice Deborah Chimes (Feb. 19, 2019)
   19-10747-shl          Doc 186      Filed 09/27/19      Entered 09/27/19 14:09:43       Main Document
                                                        Pg 9 of 39

                                      LIDDLE & ROBINSON, L.L.P.
                                              1177 Avenue of the Americas
                                                       5th Floor
                                                NEW YORK, N.Y. 10036


                                                  Tel:(646)452-7211
                                                 www.liddlerobinson.com
                                                    Fax:(646)452-7001
                                            EMAIL: jliddle@liddlerobinson.com
JEFFREY L. LIDDLE
(Direct Dial:(646) 452-7210)




                                                                      February 19, 2019


  VIA NYSCEF & OVERNIGHT MAIL
  Honorable Deborah A. Chimes, J.S.C.
  Supreme Court of the State of New York
  County of Erie
  Part 33 — Ninth Floor
  50 Delaware Avenue
  Buffalo, New York 14202

                     Re:       Counsel Financial II LLC v. Liddle & Robinson I,.L.P. et al.;
                               Index No. 814703/2018

  Dear Justice Chimes:

                     This letter is in response to the "Order and Judgment" proposed by Counsel

  Financial II, LLC(-CFII") in response to Your Honor's direction that "plaintiff is to submit the

  order, attaching a copy of the decision to the order."

                     The Proposed Order and Judgment("POJ")should be rejected for several reasons.

                     First, the POJ is inconsistent with the Court's bench order in that a different amount

  is stated on page 3 of the POJ than in the bench order. The Court ordered judgment in the amount

  Plaintiff used in the motion for summary judgment in lieu of complaint of $5,980,500. The POJ

  uses "$5,878,565." The Court's order does not award "prejudgment interest" at all, and certainly

  not at "the [alleged] contractual default rate of 24.9% per annum from September 19, 2018." Nor

  does the Notice of Motion for Summary Judgment in Lieu of Complaint seek interest on the
  19-10747-shl          Doc 186        Filed 09/27/19 Entered 09/27/19 14:09:43                        Main Document
                                                     Pg 10 of 39
LIDOLE & ROBINSON, L.L.P.
  Hon. Deborah A. Chimes                                    _ 2-                                    February 19, 2019

  balance, if any. The "Revolving" Promissory Note (para 3.b. "Loans") and the Affidavit of Paul

  Cody, dated December 17, 2018, at paragraphs 6 and 60 admit that "$1.2 million" was a personal,

  non-business loan. As such, the POJ itself contains a usurious interest rate(18%)as to that portion

  of the CI'll loan that was not for business purposes but, as Plaintiff admits, for personal purposes.

  See N.Y. GOL § 5-501.1; N.Y. Banking Law § 14-a (prescribing 16% as the civil usury rate).

                    Second, as the Court stated, the "Allonges"I [sic] are part of the "Revolving"

  promissory note. Here, the "Allonges" are not Allonges at all, but significant modifications of the

  terms and conditions of the Revolving Promissory Note. It is submitted that the choice of the word

 "Allonge" is intended by Plaintiff to confuse, especially since they describe these documents as

  amendments, etc. frequently. One "Allonge" references that the Revolving Promissory Note is

 "subject to" a Security Agreement referenced on page 19 of the Revolving Promissory note

  between Counsel Financial Holdings, I,LC [a non-party], and its "wholly owned subsidiary

  Counsel Financial II. LLC" [the plaintiff], and the Bank of America, N.A. [a non-party] and

 "certain other parties""as amended, supplemented. replaced, restated or otherwise modified from

  time to time." That document. its terms, and the amendments, supplements, replacements.

  restatements and other modifications, of course, were not before the Court, but should have been.

  Obviously, this goes to the Court's holding that the "instrument [for the payment of money only]

  is a Revolving promissory note together with its "Allonges." In reality, there is no such

 "instrument." Instead, there are, among other things, modifications, amendments,and a multi-party



    However, an Allonge is not a modification or amendment to a document as Plaintiff seems to think it is; instead, it
 is an "endorsement, i.e., a signature or other marking intended to act as an endorsement to an instrument such as a
 promissory note but made on a separate piece of paper." Anders Dictionary of Law (1889) cited in Law; Dictionary
 (Wiki Encyclopedia of Law Project); see also The Law Dictionary, Black's Law Dictionary Online (2d Ed.),
 explaining when an Allonge is used C"... when the indorsement on a bill or note have filled all the customary blank
 space, it is customary to annex a strip of paper, called an 'allonge,' to receive further indorsements." Indeed, an allonge
  is never used as a term (except by Plaintiff) for amendments, restrictions, new terms, etc.
  19-10747-shl      Doc 186     Filed 09/27/19 Entered 09/27/19 14:09:43            Main Document
                                              Pg 11 of 39
LIDOLE & ROBINSON, L.L.P.
  lion. Deborah A. Chimes                        -3-                              February 19, 2019

  Guarantee involving myself, the defendant Blaine Bortnick, the defendant James R. Hubbard, and

  the non-party Christine A. Palmieri.

                 The "2d Allonge," dated October 13,2016, made material changes to the Revolving

  Promissory Note including reducing the maximum principal amount that could be borrowed. The

 "3rd Allonge," dated December 22. 2016, again changed the maximum principal amount that could

  be borrowed, and although an 18% per annum interest rate was applied to the first $5.5 million, it

  set out a new 21% per annum interest charge to the amount available above $5.5 million.

                 Third, the interest rate was not fixed but floated (only upwards) as a function of

  LIBOR. For example. if the 18% rate was in effect and I-year LIBOR moved from 50 bps to its

  current 293 bps, the rate would be increased by 2.43% (293 bps — 50 bps = 243 bps == 2.43% +

  18% = new effective interest rate 20.43%). LIBOR is calculated daily and varies frequently.

  Documentation of the loan balance, for these reasons, among others, cannot be accurately

  calculated on the face of the "instrument."

                 Fourth. the asserted "reasonable" attorneys' fees cannot he calculated by reference

  to the "Revolving" promissory note. There is no "formula" as would appear in some simple,

  straightforward promissory notes. This alone makes it impossible to determine the amount owed

  from looking at the "Revolving" promissory note, a requirement of a motion for summary

 judgment in lieu of complaint. The "reasonable attorneys' fees" requested by Plaintiff's counsel

  are grossly excessive, manifestly inappropriate, and provably incurred in furtherance of various

  unlawful actions, such as induced breach of partnership obligations between Plaintiff and the other

  guarantors, each of whom continues to have various duties and obligations to Liddle & Robinson,

  L.L.P. and to myself as a partner. There is no way to determine the "reasonableness" of the fees

  from the heavily redacted time records, and the many unredacted entries that relate to undisclosed
  19-10747-shl      Doc 186      Filed 09/27/19 Entered 09/27/19 14:09:43               Main Document
                                               Pg 12 of 39
LIOOLE & ROBINSON, L.L.P.
  Hon. Deborah A. Chimes                           -4-                                February 19, 2019

  negotiations between Plaintiff's attorneys and the former partners of Liddle & Robinson. No such

  negotiations could have been complete without reference to the two other entities, non-party

  Counsel Financial Holdings LLC and 1..IG Capital LLC. Not surprisingly, according to the time

  records submitted, the 16-page "Fee Details" what appears to be at least 12 attorneys and 4

  paralegals from the Davidoff firm alone, performed services at what appear to be partner hourly

  rates, generally between $675/hour and $900/hour; associates work at $350/hour to $550/hour,

  and paralegals at $235/hour to $260/hour. These are hardly Buffalo, New York or Erie County

  rates. Moreover, Plaintiff's New York counsel alleges 615.25 hours were put into the case,just by

  them, and apparently think that they are entitled to "disbursements" that are above and beyond the

  statutory disbursements of $400 shown on the bill of costs and disbursements. These other

  disbursements include filing fees (duplicating the asserted -costs of plaintiff), staff overtime.

  online research, "business" meals, local transportation, etc. As to the nature of the services, the

  settlement negotiations between Plaintiff and the two other guarantors ($5.5 mm each, $11 mm in

  Coto), including the nature of any settlement, their contributions, and their individual liability under

  the loan agreements remain undisclosed to me or the firm. Some items, such as reviewing former

  partner Blaine Bortnick's proposed opposition papers, memorandum of law, and the settlement

  with him remain completely undisclosed to Liddle & Robinson or to me, other than in the time

  sheets just presented. Indeed, in one 7-day period (January 16-22), Michael D. Katz's 30.25 hours

  arc fully redacted despite the charges exceeding $15,000. It is clear that this amount cannot be

  subject to judgment or an attachment and cannot be accepted by the Court as part of a judgment

  rendered by motion for summary judgment in lieu of complaint.

                  Fifth, it is clear from the proposed order seeking a decree that this "judgment" be

  awarded against Liddle & Robinson, L.L.P. and Jeffrey L. Liddle, "jointly and severally," that
   19-10747-shl     Doc 186      Filed 09/27/19 Entered 09/27/19 14:09:43            Main Document
                                               Pg 13 of 39
LIDOLE & ROBINSON, L.L.P.
  I Ion. Deborah A. Chimes                       -5-                               February 19, 2019

  more than "an instrument for the payment of money only" was before the Court. The Court's

  finding in the bench order is that the "...action is based upon an instrument [note the singular, as

  in the CPLRI for the payment of money only" (emphasis supplied), and that "I p]ursuant to the

  note, the amount due and the interest can he determined from the four corners of the

  instrument...[that] therefore qualities as an instrument for the payment of money only,"

 (emphasis supplied), belies the fact that there are at least 7 instruments at a minimum, that affect,

  modify, and comprise this one instrument." Those documents include: (1) the "revolving

  promissory note" dated August 5, 2016; (2) the Guarantor Agreement to promissory note

  covenants (August 5, 2016);(3) the "Allonge" to Revolving Promissory Note (August 5, 2016);

 (4)the security agreement dated September 17, 2009 between CF Holdings "and its wholly owned

  subsidiary CFII" and "granted to Bank of America. N.A.; (5) the "Allonge" dated October 13.

  2016, and the more referenced in the "allonge" which was not provided to the Court and which

  was made between Liddle & Robinson, L.L.P. and LIG Capital; L.L.C. (upon information and

  belief, a non-party owned by non-party Counsel Financial holdings. L.L.C.); (6) an "Allonge"

 (dated December 2, 2016) further the Revolving Promissory Note (document(1) above), and the

  amendment of October 16, 2016 (document (5) above)[described on its fact that document (5)

  above is an amendment"; and (7) the Guaranty of Payment and Performance dated August 5, 2016.

  At least two other documents, not before the Court or shown to I,iddle & Robinson, L.L.P. or

  m yself, are the "settlements" between Bortnick and• Hubbard and Counsel Financial II, 1,I,C,

  Counsel Financial Holdings LLC,and LIG Capital LLC, as set forth in Exhibit C to the Paul Cody

  Affidavit in support of the Amended Order to Show Cause.

                 Sixth, there may be an impression that by "revolving promissory note," the

  principal amount was fixed and merely rolled over monthly. In reality, there were 134 different
     19-10747-shl         Doc 186      Filed 09/27/19 Entered 09/27/19 14:09:43          Main Document
                                                     Pg 14 of 39
LIDDLE & ROBINSON, L.L.P.
     Hon. Deborah A. Chimes                             -6-                            February 19, 2019

     principal balances over the 25 months between August 2016 and the institution of the motion for

    summary judgment in lieu of complaint. On top of that, the interest calculation charged monthly,

    and the interest rate on the face of the ledger sheet made an exhibit to Megan Payne- s affidavit,

     16%,was in short, NEVER in effect. Its appearance on that document is a tacit acknowledgement

    that the higher rates cause an issue as to usury. Just who ordered the change, and under what

    circumstances, that lesser rate found its way onto the document may be for a later day, but the

    document given to the Court is altered by Plaintiff. NONE of the interest amounts shown as

    charged on the document are less than 18%; the alteration is to make Plaintiff look compliant with

    the N.Y. GOL § 5-501, et seq.



    The Attach ment

                       On December 19, 2018, after expending 216.25 hours2 of "billable" time on this

     matter, and having participated in discussions with myself, Bortnick. Hubbard, and various

     attorneys (including two who had represented me individually), Counsel Financial II, LLC's

     attorneys presented to this Court ex parte and without notice or an opportunity to be heard, and

    "Amended" Order to Show Cause, ultimately seeking an attachment but on an interim basis

     seeking a temporary restraining order under CPLR 6212. Plaintiff did this ex parte and without

     notice gambit twice.

                       The TR()granted was seriously defective in several respects. First, 6212(a)requires

     that the -amount demanded exceeds all counterclaims" known to the Plaintiff, Instead, the Paul

     Cody affidavit stated that Cody, a non-lawyer, but a participant in many prior conversations with




     2   Unknown is how much time Hodgson Russ had spent.
     19-10747-shl     Doc 186      Filed 09/27/19 Entered 09/27/19 14:09:43             Main Document
                                                 Pg 15 of 39
LIDDLE & ROBINSON, L.L.P.
     Hon. Deborah A. Chimes                         - 7-                              February 19, 2019

    representatives of Liddle & Robinson, L.L.P. and with myself, asserted that the "Defendants have

    no basis upon which to assert counterclaims against Plaintiff." Of course, there is a very tiny grain

    of truth in that: because Counsel Financial II was proceeding pursuant to CPLR 3213, there never

    was a right to assert counterclaims, third party claims, add any parties such as CF Holdings and

    LIG Capital, assert claims against them, conduct discovery, or the like. What Cody did know

    substantively, however, is that there were numerous claims of Liddle & Robinson and its partners

    to he brought to sort this situation out, among which were civil usury claims(which would require

    repayment of all interest), penal usury claims.(that would cancel all indebtedness and requirement

    payment of interest), potential RICO claims regarding -loan sharking,- lender liability claims

    relating to attempting to force Liddle & Robinson to become part °la law firm Counsel Financial

    Holdings was restructuring and is financing by taking out pre-existing debt and refusing to pay

    certain debts, claims relating to the attempt to "pay off' directly. and compromise. an attorney for

    myself and Liddle & Robinson, I..L.P., tortious interference with prospective advantage and

    existing contractual relationships, collusion and deceit under Judiciary Law § 487,inducing breach

    of fiduciary duty, conversion, and breach of contract. These were among the serious matters that

    had been brought to Paul Cody's, and CF's attorneys' attention, starting back in 2017 thereafter

    and which were still being vigorously debated after this the 3213 motion was served.

                   Second, at all times. Counsel Financial II, its affiliates, Paul Cody, Megan Payne,

    Felice Callahan, and their attorneys knew that they were seeking an attachment and a TRO against

    the property of my wife and myself, held by us as tenants by the entirety. Among many other

    discoverable documents in Plaintiffs possession is a personal financial statement clearly showing

    that the I 1 5th Avenue apartment was jointly owned.(See Exhibit R to the Cody Affidavit). This

    and many prior financial statements provided at CF's request clearly delineated the ownership.
     19-10747-shl      Doc 186     Filed 09/27/19 Entered 09/27/19 14:09:43            Main Document
                                                 Pg 16 of 39
LIDDLE & ROBINSON, L.L.P.
     Hon. Deborah A. Chimes                         -8-                              February 19, 2019

     Indeed, former partner and defendant Bortnick had raised this issue successfully in thwarting CF's

    threats to recover from him by "going after" his(and his wife's) purported $16 million townhouse

    on W. 12th Street in New York City. This Court restrained the transfer or sale of my wife's and

     m y property and ordered that such resulting property (held now as tenants in common) be

     restrained. There was no authority for this TRO,or the subsequent one issued on January 4, or the

     modified TRO in early February. In toto, the TRO was in effect for 55 days prior to an opportunity

    to be heard, and it affected and still apparently affects property of a non-party who is not subject

    to this Court's jurisdiction, property that is not located in Erie County, and property that was not

    a judgment debtor's, or a garnishee's. By its very nature, one-half of the "Escrow" account should

     be immediately released to Tara 1.iddle, and $150,000 of the other half(CPLR 5206(a))should be

    released to me. It is not enough for the attachment referred to in the POJ to be "granted in its

    entirety;" it is essential that it be granted in accordance with law, and that it not offend a

    fundamental tenet of our Constitution that "no person shall be deprived of ... property without

    Due Process of law." CPLR 6210 clearly allows only a temporary restraining order"prohibiting

    the transfer of assets by a garnishee."(emphasis supplied). No authority exists for granting a TRO

     in aid of an attachment against a defendant. Indeed, an amendment to allow TROs under Article

    62 to apply to a defendant failed when proposed in 1977. Further,Tara Liddle is neither a defendant

    nor a garnishee under CPLR 105(i) or CPLR 5201.

                    Finally, the order seeks to attach property (560 Main Street and 554 Main Street in

    Quiogue) that has not been established to be at risk of the transfers categorized under CPI.R

    6201(3). Plaintiff cannot and has not shown that anything required by CPLR 6201(3)is occurring

    and it is not. It is a thoroughly ludicrous suggestion, as Plaintiff's counsel made at oral argument,

     that each item of CPLR 6201(3) be addressed directly by me in light of the fact that none of the
     19-10747-shl      Doc 186     Filed 09/27/19 Entered 09/27/19 14:09:43              Main Document
                                                 Pg 17 of 39
LIDDLE & ROBINSON, L.L.P.
     Hon. Deborah A. Chimes                         -9-                               February 19, 2019

    actions in the section have occurred. But if needed, yet again, I will say none have occurred. Rather,

    CPI.R 6201(3) mandates a heavy burden on the party seeking the attachment, and not that the

    defendant disprove allegations.



    The Undertaking

                    As stated twice earlier, the undertaking is grossly inadequate due to the probable

    damage from the TRO and now the proposed attachment.



    Due Process and Fundamental Fairness

                    At a very minimum, our system requires (1) notice and (2) an opportunity to be

    heard. Our CPLR proceeds on the assumption that ex parte and without notice determinations are

    completely inappropriate. This is why CPLR 3213 motions are disfavored and normally require

    strict adherence to the procedures set forth. That is why I argued that there is no such thing as a

    Motion for Partial Summary Judgment in Lieu of Complaint, as sought by Plaintiff. Evidently,

    this is what Plaintiff's counsel is still seeking through this POJ. Indeed, the amount is inconsistent

    with Your Honor's bench order, Plaintiff wants an attorneys' fee calculation to be accepted without

    review, and an attachment on the heels of a TRO that was improvidently granted under CPLR

    6210 in that such TROs cannot apply to a defendant, only to a garnishee, and which has been

    applied to the property of a defendant and a non-party, non-garnishee who is not under the

    jurisdiction of this Court.

                   The ramifications to myself and especially to my non-party wife are overwhelming.

    That two 'I'ROs (under Article 62) were granted without notice, and ex parte, on us (a defendant,

    myself, and a non-party, my wife, who is also not a garnishee) is devastating enough. That the
     19-10747-shl         Doc 186       Filed 09/27/19 Entered 09/27/19 14:09:43                      Main Document
                                                      Pg 18 of 39
LIDDLE & ROBINSON, L.L.P.
     1 1on. Deborah A. Chimes                              - 10 -                                  February 19, 2019

     TROs have been in effect since December 19,2019 is even more difficult to comprehend. That the

     amount so restrained is not de minimus makes for an even greater Constitutional- concern.



                                                                    Respectfull s ihmitted,



                                                                    Jef


    cc:      Michael Wexelbaum, Esq.(via NYSCEF)
             Martin Samson, Esq.(via NYSCEF)
             Larry Hutcher, Esq.(via NYSCEF)
             Michael Katz, Esq.(via NYSCEF)
             Richard Grimm, Esq.(via NYSCEF)
             Steven Wells, Esq.(via NYSCEF)
             Arnold Reiter, Esq.(via NYSCEF)
             Diane C. Nardonc, Esq.(via email)




      As Associate Justice John J. Harlan said in his concurring opinion in Snaidach, 395 U.S. 337, 342 (l969) in a
    situation where $31.59 in wages was being garnished: "The 'property' of which petitioner has been deprived is the
    use of the garnished portion of her wages during the interim period between the garnishment and the culmination of
    the main suit. Since this deprivation cannot be characterized as de minimis, she must be accorded the usual requisites
    of procedural due process: notice and a prior hearing."(emphasis in original).
19-10747-shl   Doc 186     Filed 09/27/19 Entered 09/27/19 14:09:43   Main Document
                                         Pg 19 of 39




                                         Exhibit B
                         Affidavit of Larry Hutcher (Feb. 20, 2019)
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                             INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                        Doc 186                         Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                      Main Document
                                                                                                                            NYSCEF: 02/20/2019
                                                                                         Pg 20 of 39



           SUPREME                    COURT                      OF THE                STATE                  OF       NEW YORK
           COUNTY                    OF ERIE
           ---------------------                                                                                --------------x

           COUNSEL                    FINANCIAL                            II     LLC,                                                                   :
                                                                                                                                                         :          Index         No.:         814703/2018

                                                                                                         Plaintiff,                                        :
                                                                                                                                                           :        Hon.         Deborah                A.     Chimes,               J.S.C.
                                                   -against-

                                                                                                                                                           :        Part       33
           LIDDLE               & ROBINSON                                 LLP,
           JEFFREY                   L.    LIDDLE,
                                                                                                                                                           .        AFFIDAVIT                          OF         LARRY
           BLAINE               H.        BORTNICK,                           and
                                                                                                                                                           :        HUTCHER                      IN          FURTHER
           JAMES             RYAN                HUBBARD,
                                                                                                                                                           :        SUPPORT                     OF           PLAINTIFF'S
                                                                                                                                                           :        PROPOSED                           ORDER                  AND
                                                                                                         Defendants.
                                                                                                                                                           :        JUDGMENT
           ----------                                                                        ---------------------------X


           STATE            OF            NEW YORK                                     )
                                                                                       ) ss.:
           COUNTY                    OF      NEW YORK                                  )


                          LARRY                    HUTCHER,                           being            duly       sworn,               deposes                  and        says:


                           1.                I        am         a    member                    of      Davidoff                  Hutcher                      &        Citron           LLP,           co-counsel                   for      Plaintiff



           Counsel              Financial                   II       LLC          ("Plaintiff")                      in     the        above-entitled                             action.          I     submit           this         affidavit           in


                                                                                                                                                                                                                                           ("Liddle,"
           response             to        Defendants                    Liddle                &      Robinson                   LLP's              ("L&R")                     and       Jeffrey             L.    Liddle's


           and       together               with            L&R,              "Defendants")                           letter           to      this            Court             dated         February                  19,       2019,           and     in


           further        support                of    Plaintiff's                    proposed                Order             and       Judgment.


                                                                                                                                                                                                                                           Judgment'
                           2.                While                   ostensibly                   styled          as        a     letter           in          "response                 to     the          'Order            and


           proposed"                                                                                                                                                                     Defendants'
                                     and         submitted                      by         Plaintiff            as        directed             by          the          Court,                                           ten-page              letter       is


                                                            Defendants'
           further         evidence                   of                                        utter      disdain               for        this        Court's                rules      and          procedures.                   Specifically,


           Defendants'
                                          letter           seeks         to       improperly                    reargue                Plaintiff's                      motion           for     summary                 judgment                  in    lieu



           of    complaint                  and            motion               for        an     order          of       attachment                       (the          "Motions").                    It    regurgitates                   the        same



           rejected          arguments                      Defendants                       made          in    their          opposition                         to    the     Motions                and       also        in   untimely               and



           unauthorized                     sur-reply                    papers                 served               and          filed            after            the          Motions                were          fully           briefed             and




            644547v.2


                                                                                                                      1 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                                      INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                         Doc 186                                Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                              Main Document
                                                                                                                                    NYSCEF: 02/20/2019
                                                                                                 Pg 21 of 39



           submitted.                    Since             all         of      these             arguments                    have             already              been         rejected                by          this        Court,              I will          not



           address            them          at length                       herein.


                                                                                                                                                                                                                                       "response"
                              3.             To                 the         extent               that         Defendants                       were           even         allowed                  to         submit             a                                    to


           Plaintiff's               proposed                         Order           and             Judgment,                 such              response               should            have            been             limited            to      asserting


           any        objections              they               have             to the          specific             terms           of      the       proposed                Order         and             Judgment.


                              4.             If         Defendants                           believe                 the      Court             erred          in       granting             the         Motions,                  they          are          free     to


                                                                                                                                                                                              Decision.1
           move             for     leave         to            reargue               or     renew              them           or      to      appeal            the       Court's                                             What            they           should


           not        be     allowed             to        do          is continue                      to    disrespect                  and          abuse        this        Court's             rules             and        procedure                  as they


           see fit          and      without                    consequence.


                              5.              Thus,                    unless              the          Court              instructs               Plaintiff              differently,                    it     will          limit           its     response


                                                                        Defendants'
           herein            to     addressing                                                                objections                  to       the        specific               terms          of         the      proposed                     Order           and


                                                                                                               Defendants'
           Judgment                  and         will             not         respond                   to                                         improper                and         repeated                 arguments                   for         why           the


           Motions                 should          not           have              been          granted              in the         first         place.


                              6.                 First,                Defendants                        complain                   that           the        proposed                 Order             and            Judgment                     should            be


           rejected                because                 it     is        "inconsistent                       with          the         Court's              bench            order          in        that         a different                    amount                is


           stated           on      page         3 of            the         POJ           than          in     the        bench            order.            The       Court           ordered                judgment                in        the        amount


           Plaintiff               used      in       the             motion               for        summary                judgment                    in      lieu      of        complaint                  of      $5,980,500.                     The          POJ


                           '$5,878,565.'"
           uses                                                       Defendants                        are      surely             the        first      litigant              to     complain                      that      a judgment                       is    not


           high        enough.


                              7.                 In        order             to     ensure               that        it acted             in       an    utterly           transparent                   manner                  and      in         good        faith,


           Plaintiff               made          certain                    that      the         proposed                   Order             and       Judgment                    was      accurate.                     As     explained                    in    the



           Affidavit                of     Megan                   B.        Payne               in      Support              of     Motion                for      Summary                  Judgment                        ("Payne                 Aff.")          and



           Reply            Affidavit                 of        Megan               B.      Payne               in    Support                of     Plaintiff's              Motions                 for        (A)         Summary                   Judgment


            1
                Any    such motion                 or appeal                  would          be meritless.


                                                                                                                                               2
            644547v.2


                                                                                                                              2 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                                     INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                               Doc 186                      Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                          Main Document
                                                                                                                                NYSCEF: 02/20/2019
                                                                                             Pg 22 of 39



           in      Lieu          of    Complaint,                        and       (B)         an     Order                 of       Attachment                     ("Payne                  Reply             Aff."),                the         amount          due


           under           the        Note         and        for        which           Plaintiff              seeks                judgment                 is $5,878,565.                        See        Payne                 Aff.         ¶ 11;        Payne



           Reply           Aff.        ¶ 9.


                             8.                    IIowever,                due          to    scrivener's                         errors/errors                  in     draftsmanship,                          both            Plaintiff's                  Notice


           of      Motion              for        Summary                  Judgment                  in        Lieu            of        Complaint                and           Memorandum                           of        Law           in    Support              of


           Its     Motion               for        Surürnary                   Judgment                   in     Lieu                of     Complaint                    listed          the      amount                  due          under            the     Note



           incorrectly                   as        $5,980,530.                         See      Payne                Reply                 Aff.         ¶     9    n.2.                The        Memorandum                                 of         Law       also



           erroneously                       cross-referenced                            paragraph                        12        of     the     Payne               Aff.,           rather        than           paragraph                      11     thereof.


           See       id.     In       opposition                    to    the      Motions,                    Liddle                pointed                out    that          discrepancy.                       See         id.     Thus,            in    reply,


           Plaintiff              explained                  all     of    the         above          and        that              the      correct           amount                   due      under          the        Note              is $5,878,565.


           See      id.     ¶¶ 9-10;                Ex.       B.


                            9.                     In     Your            Honor's               Decision,                         You           erroneously                    quoted             the         $5,980,530                         number.           See


           Affirmation                       of    Larry            Hutcher              ("Hutcher                        Aff."),           Ex.         A    at 2.             Plaintiff            included                   the      correct            amount


           due       under            the         Note       of      $5,878,565                     in the            proposed                    Order           and          Judgment.


                             10.                   Second,                Defendants                   claim                that          the     Court's              decision                "does          not        award               'prejudgment


           interest'
                                  at all,          and       certainly                 not      at 'the          alleged                    contractual                  default             rate        of     24.9%                 per         annum          from


                                                        2018.'
            September                    19,                              Nor            does         the        Notice                     of      Motion                for           Summary                     Judgment                       in     Lieu          of


                                                                                                                            any."
            Complaint                  seek             interest          on      the         balance,               if                     This        is wrong                  on       both      accounts.


                             11.                   In      support                of      Plaintiff's                      motion                 for        summary                    judgment                    in         lieu         of      complaint,


           Plaintiff              clearly                requested                  interest              at         the           contractual                    default               rate        of        24.9%               per            annum           until


           satisfaction                  of        judgment.                     Specifically,                       in        its        moving              papers              in     support               of        the         motion,             it    stated



           that,       "[u]pon                the         date       of     default              and           each               day      thereafter,                 the       Note           provides                  that         the        interest        rate


                                                                                                                                                                                                                           law,'
           per      annum               is the            'lesser           of     (i)        24.9%             or         (ii)      the         maximum                  rate          permitted                   by                       and        that     such




                                                                                                                                            3
            644547v.2


                                                                                                                            3 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                                 INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                       Doc 186                        Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                    Main Document
                                                                                                                          NYSCEF: 02/20/2019
                                                                                       Pg 23 of 39



           'default           interest,            and           not        any          rate        set        by      statute,             shall          be         computed                     in        any        entry         of       judgment



           pertaining              to     this     Note,             and          further,            shall           be     paid          subsequent                       to        the        entry        of       such       judgment,                    and


                                                                                            judgment."
           until         actual         satisfaction                   of     said                                           Payne            Aff.          ¶ 9.           Thus,              Plaintiff                clearly           set         forth       its


           entitlement               to pre-judgment                              interest            (and           post-judgment                         interest)                   at the          contractual                   default            rate     of


           24.9%           per     annum              in    its     motion                for      summary                   judgment                 in        lieu       of     complaint.


                            12.              Moreover,                      the     Court             clearly               awarded                such          interest.                  In     particular,                 the       Court             stated


           that      "[p]ursuant                 to        the      note,          the          amount                due       and         the       interest                   can         be        determined                     from           the      four


           corners          of     the     instrument                   and         therefore                   qualifies             as an instrument                                 for       the      payment                of    money                 only.


           Defendant                failed         to       raise           a question                     of        fact      on         either       the             instrument                      itself          or     the      amount                 due.


                                                                                          granted."
           Therefore,               plaintiffs               motion                is                                Hutcher               Aff.,       Ex.             A     at 2 (emphasis                             added).             Since            Your


                                                                   interest"
           Honor           stated         that     "the                                    due       under             the     Note           could              be        determined                     from           the      four          corners              of


                                                                                                                                                   thereunder.2
           the      instrument,               You           clearly           awarded                 the         interest            due


                                                                                                                                                                                                                        attorneys'
                            13.              Third,              Defendants                      complain                    about          the       amount                     of     reasonable                                                   fees      and


                                                                                                                                                                                                                     attorneys'
           disbursements                      requested                     by          Plaintiff.               They               conclusory                     claim                that           the                                      fees         were



           "provably                incurred                 in        furtherance                     of        various                  unlawful                 actions,                      such           as      induced                 breach               of



           partnership                  obligations                  between                    Plaintiff              and          the      other          guarantors,                           each          of      whom             continues                   to


                                                                                                                                                                                                                                                    partner."
           have          various          duties            and        obligations                    to        Liddle          &         Robinson,                     L.L.P.               and         to     [Liddle]              as        a


           Defendants'
                                         allegations                    are        ludicrous                     and         should              be        rejected                    outright.                If     Defendants                      believe


           Plaintiff          acted          wrongfully,                      they          should              raise         this        claim            in     a plenary                      proceeding,                   not         in       objection


                                                                       attorneys'
           to Plaintiff's                request             for                                   fees         and         expenses                as part             of       its        proposed                 Order          and         Judgment.



                            14.              Moreover,                      Defendants                      claim            that        there        is no            way             to    determine                   the      reasonableness


           of      the     fees      from        the         heavily                redacted                time            records.                 That          is       nonsense.                     The          time         entries            are      not




           2
            Notably, Defendants                        do not object                    to Plaintiff's               request         for post jQ;;;:;;:                          interest           at the contractual                     default          rate of
           24.9% per annum.


                                                                                                                                     4
            644547v.2


                                                                                                                      4 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                                          INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                           Doc 186                         Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                         Main Document
                                                                                                                               NYSCEF: 02/20/2019
                                                                                            Pg 24 of 39


                                 redacted,"
           "heavily                                             but         rather          redacted                  only           to    the          extent               necessary                  to     prevent                the        disclosure                 of



           attorney-client                         communications                                    and      attorney-work                             product.                   There          is more             than            enough              detail           for


                                                                                                           attorneys'                                                                                   reasonable.3
           the      Court            to determine                      whether                  the                                      fees         Plaintiff                  seeks        are


                               15.             Next,              Defendants                           complain                     about               the          propriety                 of        some             of     the            legal           services



           provided.                  However,                   it    bears           repeating                      that         pursuant                     to    the          Note,          L&R           agreed                that        it     "shall         pay


            each       cost           and          expense              (including,                        but        not          limited              to,          the        reasonable                    fees        and         disbursements                          of



            counsel,              whether                  retained                  for         advice,               litigation                     or        any          other           purpose)                 incurred                    by       [Counsel


            Financial                 II    LLC]           in     endeavoring                           to      (i)        collect             any         of        the        Outstanding                     Principal                  Amount                  or   any


            interest            or         other       amount                  payable                     pursuant                 to     this            Note,                (ii)      preserve              or        exercise                any           right        or



            remedy              of         [Counsel              Financial                      II     LLC]            pursuant                    to      this        Note[,]               or       (iii)     preserve                   or     exercise                 any


            right         or     remedy              of       [Counsel                 Financial                      II     LLC]              relating                to        any        Collateral               including                     the      payment


                                                                                                                                                                                       obligations."
            of      unpaid             insurance                 premiums,                           taxes,           assessments                          or        other                                           Additionally,                          pursuant


            to      the         Guaranty,                     Liddle                 absolutely                        and           unconditionally                                     guaranteed                   the            payment                     of        and


                                                                                                                                           attorneys'
            performance                       of     the        Note           by          L&R.              All       of         the                                       fees          Plaintiff             seeks           are          such         costs            and


            expenses.


                               16.                 Defendants                       also             complain                     that         Plaintiff                    seeks           disbursements                             in        excess             of      the



            statutory                disbursements                           that      it       is     entitled               to     under              the          law.              However,               putting            aside            the       statutory


            disbursements                          that         Plaintiff                  is        entitled               to,      as        just         discussed,                      pursuant                 to        the         Note,           it     is    also


            entitled             to        recover              any          and       all           disbursements/costs                                        and          expenses                  incurred                 in     trying             to       collect


            under          the        Note.         Thus,             all     disbursements                                Plaintiff               requests                 to be reimbursed                              for        are     proper.


                                                                                                                                                                                            attorneys'
                               17.                 Finally,             Defendants                         complain                     that        certain                of      the                               fees            Plaintiff             seeks           are


            for     legal        services              that           were          not         fully         disclosed                   to them.                    However,                 Defendants                       are        not         surprisingly




            3
              Moreover,    Plaintiff                       has already   made it clear that it will provide   the Court with unredacted      billing                                                                                                            entries,         in
            camera,  ifthe  Court                      deems    it necessary to determine  the reasonableness    ofthe legal services performed.


                                                                                                                                               5
            644547v.2


                                                                                                                             5 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                                           INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                            Doc 186                        Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                         Main Document
                                                                                                                               NYSCEF: 02/20/2019
                                                                                            Pg 25 of 39



           unable             to     cite        to     any         authority                   for         why           the         performance                            of        such              legal      services                 needed                 to        be


                                                                                                                                                                                                                                         attorneys'
           disclosed                 to        them           before                Plaintiff               would                 be         entitled              to         recover                     reasonable                                                     fees


                                                                                                                                                                  attorneys'
           incurred                for      such            services.                All      that          matters               is        that         the                                         fees        Plaintiff                  seeks            were             for



           legal         services               provided                to         recover            the        amounts                    due        under            the            Note.               Plaintiff              has        unequivocally


           demonstrated                        that     they           all     were.


                                                                                                                                                      Defendants'                                                                                        attorneys'
                              18.               Thus,            for         all      of     the       above              reasons,                                                           complaints                      about           the



           fees         and        expenses                 Plaintiff               seeks          as part              of      its     proposed                  Order                     and      Judgment                     should               be     rejected


                                                                                                                          fees'
           and      Plaintiff               should             be       awarded                 attorneys                                   in     the       amount                    of         $357,798.75                     and        disbursements


           in     the     amount                of     $7,282.44,                    for     a total             of     $365,081.19                        that         it seeks.


                              19.                Alternatively,                        if    the       Court              determines                       that         it        is    unable               on        the        record               before            it     to


                                                                                                                      attorneys'
           determine                     the         amount              of         reasonable                                                     fees         and               disbursements                              to        be     awarded                     and



           requires                further            briefing                and/or            a hearing                    on        the         matter,           Plaintiff                       respectfully                      requests               that            the


                                                                                                                                                                                                                                  attorneys'
           Court          grant           Plaintiff's               proposed                    Order             and        Judgment                     and       sever                   its     request            for                                    fees        and



           disbursements.                            That      issue           should              be set down                        for        further          briefing                        and/or         a hearing.                  An         alternative



           proposed                 Order             and       Judgment                    providing                    for      that           is      annexed                   hereto                as Exhibit                 A.       This            proposed



           Order          and         Judgment                  is identical                    to the            prior         proposed                     Order            and             Judgment                  submitted                      by     Plaintiff


                                                                                                                 attorneys'
           other         than        that        it severs              its        request            for                                    fees         and      disbursements.


                              20.                Fourth,            with             regard           to     the        order           of       attachment                        granted                 by     the        Court,           Liddle             argues



           that         $150,000                of     the      sale          proceeds                 of        $2,181,207.77                           from           the            sale         of     the     Cooperative                          Apartment



           Units          19M             and         19N       (the          "Apartment")                            located               in     the       cooperative                            apartment                 building                  at    11 Fifth



           Avenue,                 New           York,          New                York         10003                 (the       "New                 York        Property"),                             currently                held           in     escrow                by


           Diane              C.     Nardone,                   Esq.,               counsel                for         Liddle               in        connection                        with              the      sale           of        the         New          York




                                                                                                                                            6
            644547v.2


                                                                                                                          6 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                                          INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                       Doc 186                          Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                      Main Document
                                                                                                                            NYSCEF: 02/20/2019
                                                                                         Pg 26 of 39



           Property,             should         not       be         subject                to the          order           of    attachment                  and      should                 be released                to him            pursuant



           to    CPLR            § 5206(a).


                           21.             Sirhply                  put,      Liddle                 is wrong                 and         he     is not        entitled              to       any        homestead               exemption,


           and      even         if he is,        he has              already                  used        it.


                           22.             A      person                    seeking                  to     exercise                 the        homestead                   exemption                         granted           by         CPLR                §

                                                                                                                                                                                    issue"
           5206(a)          must          "both          own               and         actually              occupy               the       real      property              at                          at the        time      he      seeks           the



           exemption.               In     re      Santiago,                      No.              11-12843,                  2012             WL       393405,               at      *2        (Bankr.               S.D.N.Y.               Feb.            6,


           2012).         See      also         First          Fed.           Sav.             &     Loan             Ass'n          of     Rochester                 v. Brown,                 78        A.D.2d             119,          123,         434


                                                                                                                                                        exemption'
           N.Y.S.2d              306,      310          (4th         Dep't              1980)             ("The             'homestead                                               under              section          5206         (subd.            (a))

                                                                                                           property'
           of    the       CPLR             exempts                        only           'real                                      from             application                   to        the        satisfaction                 of      money


           judgments.               Inasmuch                   as the             surplus                 money              arising            out     of     this     foreclosure                       sale        becomes              personal



           property,             section          5206              has       no        application                    to        such       funds.").               Here,           Liddle              has      voluntarily                sold         the


           New           York        Property                   and           thus              no         longer             owns             or      occupies               it.        As         a     result,         the         homestead



           exemption                he     seeks           under                  §     5206(a)                  is    not        applicable.                  What          he          is    actually               seeking           here            is     a



           homestead                exemption                       as to         the          proceeds                of     the       voluntary              sale      of         the       New          York          Property.                While


           CPLR           § 5206(e)              does           provide                  for        a limited                homestead                  exemption                   for       the       proceeds             from          a sale            of


           homestead                property,                  it     only             applies              to        the        proceeds               of     an     involuntary                        foreclosure                 sale,         not         a



           voluntary              sale.         See,       e.g.,             In        re       Santiago,                   2012            WL         393405,              at       *2        ("In        this        case,         the      Debtor



           neither         owned            nor         occupied                      the       Property                on        the       petition           date         because                 she        sold      any         interest            she



           had      in    it nine         months               before                 filing         for         bankruptcy.                   This          makes          CPLR               5206(a)              inapplicable                  for        an



           exemption               in     the     Debtor's                    favor.               New            York's             limited            exemption                    for       sale       proceeds              under           CPLR


            5206(e)         is      similarly                   inapplicable                              because                the           Debtor           and           her             mother              sold         the         Property


           voluntarily.                 Thus,            the           Debtor's                    homestead                        exemption                  has       no          statutory                  basis          and         must              be




                                                                                                                                        7
            644547v.2


                                                                                                                       7 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                               INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                           Doc 186                        Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                        Main Document
                                                                                                                              NYSCEF: 02/20/2019
                                                                                           Pg 27 of 39



           stricken.");                 In     re      Murdock,                 No.            07-61934,                       2008        WL        728879,            at     *4     (Bankr.           N.D.N.Y.                   Mar.           17,



           2018)           ("NYCPLR                       § 5206(e)                 applies                only           to     involuntary                sales.      Like        New         Mexico,              the     New           York


           legislature                  has         had          ample              opportunity                           to      exempt                 proceeds            from         the        voluntary                 sale          of     a



           homestead,                    most           recently               when                 it     amended                  the       statute          in     2005          to    increase             the         limit        of        the


           homestead                    exemption                    from           $10,000                   to        $50,000.             It     made        no      such         amendment.").                     Here,              again,


           Liddle's             sale          of     the       New            York             Property                   was         voluntary              and       not     the       product          of     an         involuntary


           foreclosure                  or     sale.         New             York             law         simply               does        not      provide           for    a homestead                  exemption                   for         the


           proceeds               of     a voluntary                     sale         of       homestead                       property.             Thus,          while       the      Court          granted             Plaintiff              an


           order           of     attachment                      subject                to      any            applicable                  homestead                 exemption,                no      such          exemption                     is


           applicable                  to the        proceeds                 of the             sale        of     the        New         York          Property.


                            23.                Even            assuming,                      arguendo,                   that     there           is an     applicable              homestead             exemption                      to      the


           proceeds               of    a voluntary                    sale       of          a homestead-which                                     there      is not-Liddle                    has     already              used         up      his


           entire          exempt                  amount               of      $150,000                          by      making              the         following             eight         payments                to       unsecured


           creditors            out          of the         proceeds                of        the        sale      of the          New            York      Property,           which           total     $542,796.26:


                      A.          The         Third            Brevoort                  Corporation.............................................                                         $              65,683.71
                                  Maintenance                        Arrears               for           19M/N

                      B.          The         Third          Brevoort                 Corporation..............................................                                           $             132,000.00
                                  2% Transfer                      Fee        (Flip            Tax)

                      C.          Warburg                  Realty........................................................................                                                 $             196,000.00
                                  Broker's                Commission

                      D.          TitleVest..................................................................................                                                             $             120,885.00
                                  Includes               Eagle           9 Policy,                   NY           City         Property            Transfer           Tax,
                                  NY         State         Transfer              Tax,               Filing             Fees,       etc.

                      E.          Diane             C. Nardone....................................................................                                                        $              26,000.00
                                  Legal            Fees        for      Liddle's                  closing                attorney
                                  11 Fifth              Avenue                - Unit             19M/N

                      F.          Abrams                Garfinkel                Margolis                    Berman.......................................                                $                      575.00
                                  Legal            Fees        for      Sterling                 Banks              Closing               Attorney




                                                                                                                                       8
            644547v.2


                                                                                                                         8 of 9
FILED: ERIE COUNTY CLERK 02/20/2019 05:26 PM                                                                                                                                                      INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 133                      Doc 186                     Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                                                Main Document
                                                                                                                      NYSCEF: 02/20/2019
                                                                                   Pg 28 of 39



                       G.      Douglas              Elliman           Property             Management..................................                                        $                      747.80

                               Management                     Closing            Fee      plus        $.05      x 956        stock             transfer

                       H.      The       Third           Brevoort            Corporation..............................................                                         $                      904.75
                               Final        Electric           Invoice



                             24.            In     short,      Liddle           cannot           use     the     proceeds                of     the     sale        of    the       New        York        Property         that


           would            otherwise              be     subject          to    the     order         of      attachment                 in     order         to        pay       personal           obligations           and


                                                                                                                                                                                                  dipping"
           then        claim       an additional                   homestead               exemption.                That       is a classic                case          of       "double                            and    not



           what        the     statute           intended.


                             25.            For         all   of     these        reasons,             Liddle's            request               for      a $150,000                   homestead                exemption



           should           be rejected.


                                                                                                      CONCLUSION


                             26.            For         all   of     the     reasons            set     forth       herein,              Plaintiff's                proposed              Order           and    Judgment


           should           be entered,              and      Liddle's            request          to secure              a homestead                     exemption                  should          be   denied.



                             WHEREFORE,                            it is respectfully                  requested             that         Plaintiff's               proposed                 Order        and    Judgment



           be granted                in its      entirety.




                                                                                                                                                                     L                Y HUTCHER


            S     or         o before            me this

                               day     of     February,              2019




                               ofa            Public




                          JOSEPHINE          VITIELLO
                              Public,    State of New York
                   Notary
                               No. 01Vl6037595
                       Qualified      in Putnarn   County
                Comrnission      Expires     February   22, 20




                                                                                                                      9
            644547v.2


                                                                                                        9 of 9
19-10747-shl   Doc 186   Filed 09/27/19 Entered 09/27/19 14:09:43      Main Document
                                       Pg 29 of 39




                                       Exhibit C
          Letter from Larry Hutcher to Justice Deborah Chimes (Feb. 26, 2019)
19-10747-shl                       Doc 186                        Filed 09/27/19 Entered 09/27/19 14:09:43                                                                               Main Document
                                                                                Pg 30 of 39
                                                          DAVIDOFF                              HUTCHER                                 &       CITRON                  LLP                                                                  FIRM OFFICES
                                                                                                ATTORNEYS                      AT LAW                                                                                           GARD     C
                                                                                                                                                                                                                         ATTORNEYSAT LAW
                                                                                               605        THIRD   AVENUE                                                                                            200 GARDEN    CfTYPLAZA
                                                                                  NEW YORK,                  NEW YORK    I O I 58                                                                                   GARDEN CFTYNY I I 530
                                                                                                         _____                                                                                                            (5 I 6) 248-6400

                                                                                               TEL: (2 I 2) 557-7200                                                                                                            ALBANY
                                                                                               FAX: (2 I 2) 286- I 884                                                                                              GOVERNMENTRELATONS
                                                                                                  WWW.DHCLEGAL.COM
                                                                                                                                                                                                                                     (5 I 8) 465-8230

                                                                                                                                                                                                              WASHINGTON, D.C.
                                                                                                                                                                                                          GOVERNMENTRELATONS
                                                                                                                                                                                                 20 I MASSACHUSETFS AVENUE N.E.
                                                                                                                                                                                                        WASHINGTON, D.C. 20002
                                                                                                                                                                                                               (202)347-l   I 17
  WRITER'S   DIRECT:   (646) 428-3248
  E-MAIL:  LKH@dhclegal.com                                                                                                                            February           26,      2019




  Via      NYSCEF                     Filing             & By Hand

  Honorable                 Deborah                 A.        Chimes,              J.S.C.
   Supreme               Court         of      the       State           of New           York

   County           of      Erie
   Part     33     - Ninth             Floor
   50 Delaware                     Avenue

   Buffalo,             New          York           14202


                             Re:               Counsel                   Financial               II    LLC         v. Liddle                    &      Robinson                LLP       et al.

                                               Index              No.          814703/2018


   Dear       Justice           Chimes:


                   While             I am           loathe           to        burden          this      court          with             yet     additional             papers,          especially                 in         view          of

   the     fact     that        Your           Honor               has         established             a call           for        tomorrow                  morning,            Wednesday,                   February                    27,

   2019,          Ms.       Nardone's                    letter          leaves         me with           no      choice                 but     to respond.


                   Ms.         Nardone,                       who          is      currently             serving                   as         Escrow           Agent            and        holding              the             sum          of

   $2,181,207.77                      in escrow                     in     her        Attorney            IOLA                Account                 pursuant           to     the      Stipulation                    and          Order
                                     Ordered"
   that     was          "So                                   by        the     Court         on      February                    4,     2019,         should          be      admonished.                   That              she       has

   the     utter         audacity              to    tell         Your          Honor           that     she       "intend[s]                    to     release         $1,090,603.88                    to     Tara                Liddle

   no     later      than          Friday,            March                1, 2019             . . . and         will         also            release         $150,000             to    Jeffrey          Liddle                 on       that
                  date"
   same                         is     simply                 shocking.                 Ms.       Nardone                 then             goes         on      to     ask       the       Court         for            its      written
                                                                                                                                        "intends"
   confirmation                    that      she         is authorized                   to proceed               as she                                       to do.


                   Since             Ms.       Nardone                   has      identified             herself              to        the     Court         as a real           estate        attorney,                 it    is clear

   that     she     knows              nothing                about            litigation.            However,                 since            she     is serving             as escrow             agent,              this        is not

   a valid         excuse             for      her          intemperate                  conduct             and         the            Court         should         remove             her     as escrow                      agent         as

   more       fully          described                infra.


                   In                        that           she      intends             to     release          from               escrow              any     part      of      the      funds         that           have             been
                            stating
   deposited                with            her          as       Escrow               Agent,      Ms.              Nardone                       blatantly             ignores               Paragraph                   3         of     the
                                                                                          Ordered"
   Stipulation                 and         Order           that          was      "So                                         the        Court          on     February            4,    2019,        which                    provides
                                                                                                                  by
   that     the       net      proceeds                  of       sale         from      the      sale     of     the         subject             Apartment                   "shall       be    held         in        escrow               by
   Diane           C.     Nardone,                   Esq.           ("Nardone")                   . . . in         her         Attorney                  IOLA           Account,               subject             to         the        TRO


    645327v.1
    19-10747-shl                        Doc 186                        Filed 09/27/19 Entered 09/27/19 14:09:43                                                                                                                  Main Document
DAVIDOFF             HUTCHER                              &         CITRON    LLP    Pg 31 of 39

       Honorable                      Deborah                    A.        Chimes,                      Justice

       Supreme                   Court              of     the            State             of        New          York

       County              of        Erie

       February                  26,         2019
       Page          2



       pending                 the     hearing                 and             determination                            of        Plaintiff's                         motion                for         an order     of                     attachment                     and         a
                                                                                                                                                                                                        attachment."
       further            order         of        this   Court    disposing    of that motion      for an order      of                                                                                                                       To         date,       no         such
                                                           Court"
       "further            order             of     this              has been    entered.   Thus,    it is entirely                                                                                     improper                     for      Ms.           Nardone                to

       shift        the        responsibility                            for        the         release               of      the         escrow                      funds            to      a condition                           that          she       unilaterally
       established                   that         contradicts                       Your             Honor's                 prior         instructions.


                          Pursuant                 to     our        prior               submissions,                        we         have           previously                       pointed                 out        that:


                          A.                 In      my         Affidavit                       in     Further                Support                       of        Plaintiff's                  Proposed                     Order               and         Judgment,
                                             sworn                  to      on            the         20th            day          of       February,                          2019,                Counsel     Financial                                      has        clearly
                                                                                                                                                                                                        exemption"
                                             demonstrated                                that         there           is     no         "applicable                         homestead                                                               with           respect          to

                                             the         net        proceeds                    of     the        sale        that         Ms.              Nardone                    is holding                   in escrow                      (see         ¶ 22       of     the

                                             Hutcher                     Affidavit).      In                  addition,                    assuming,                        arguendo,                     that        there            was              an "applicable
                                                                               exemption"
                                             homestead                                                                with           respect                      to      those              net         proceeds                     of       sale,            Jeffrey             L.

                                             Liddle                 has         already                used             up        that          homestead                           exemption,                        and            the           net       proceeds               of

                                             sale          that            Ms.              Nardone                     is        holding                    in          escrow                   are         not         subject                   to       any          further

                                             homestead                          exemption                        in        favor           of        Mr.                Liddle              (see         ¶¶      23        and          24          of       the     Hutcher

                                             Affidavit).


                          B.                 Tara          Liddle,                   Mr.         Liddle's                  wife,           is not                 a party              to    this         action            and         has             no     standing               in

                                             the         pending                     litigation.                      Accordingly,                               the        entirety                of     the        escrowed                          funds         that        are

                                             subject                to     the            TRO          in        effect           and           that             will       be      subject                to       the     order              of        attachment                 to

                                             be         entered                by         the        Court            may          not          be          invaded               for         the        benefit                of     Mrs.              Liddle.           If    and
                                             when              Mrs.             Liddle                intervenes                     in    this             action               and         asserts             any            claim              to    the       escrowed

                                             funds,                 we          shall            oppose                those              claims                      based,            inter            alia,            upon              fraud,              aiding           and

                                             abetting                    fraud,            waiver,               estoppel,                  and             relinquishment.


                                             To          release                any         funds             to       Mrs.             Liddle                   at this            time            without                first            affording                Counsel

                                             Financial                     the            opportunity                        to       prove                  its         claim              against              her            would                   cause         Counsel

                                             Financial                     extreme                    prejudice                     since              it        is      clear          that         these            funds                 will          be       dissipated

                                             unless             held                in     escrow.                 Unlike                 the        Liddles,                    Counsel                  Financial                    is      certainly                  able        to

                                             account                 for            and         pay        any        money                that         would                  ultimately                     be owed                  to Mrs.                 Liddle.



                          Finally,                and          as        aforesaid,                   Ms.          Nardone                      has          demonstrated                                that        she         is     not             an     appropriate

           party     to     serve            as the            escrow                    agent             any        longer              with              respect               to        the     escrowed                      funds.                 Therefore,               we

           respectfully                request             that            my            firm         be     designated                     as the                    new        escrow                  agent            for        those              funds        or      direct

           that    they        be deposited                         with            the         Court.


                          We         look           forward                    to        speaking                with          Your              Honor                    on     the         call        tomorrow                      to      further               flesh        out

           these     arguments                     if necessary.




                           645327v.1
    19-10747-shl                  Doc 186                    Filed 09/27/19 Entered 09/27/19 14:09:43           Main Document
DAVIDOFF          HUTCHER                       &     CITRON        LLP    Pg 32 of 39

       Honorable                Deborah               A.    Chimes,            Justice
       Supreme              Court          of   the        State      of     New     York

       County          of     Erie

       February             26,      2019
       Page       3


                                                                                            Re




                                                                                            Larry   H   tcher




       cc:            Steven         Wells,         Esq.      (via     NYSCEF)
                      Jeffrey         L.   Liddle,           Esq.     (via     NYSCEF)
                      Diane          C. Nardone,              Esq.      (via    email)
                      Arnold          Reiter,         Esq.     (via     NYSCEF)




                       645327v.1
19-10747-shl   Doc 186   Filed 09/27/19 Entered 09/27/19 14:09:43   Main Document
                                       Pg 33 of 39




                                     Exhibit D
                         Order and Judgment (Mar. 5, 2019)
FILED: ERIE COUNTY CLERK 03/05/2019 02:53 PM                                   INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 146     Doc 186   Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/05/2019
                                                Pg 34 of 39




                                               1 of 3
FILED: ERIE COUNTY CLERK 03/05/2019 02:53 PM                                   INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 146     Doc 186   Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/05/2019
                                                Pg 35 of 39




                                               2 of 3
FILED: ERIE COUNTY CLERK 03/05/2019 02:53 PM                                   INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 146     Doc 186   Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                             Main Document
                                                                                   NYSCEF: 03/05/2019
                                                Pg 36 of 39




                                               3 of 3
FILED: ERIE COUNTY CLERK 03/05/2019 02:05 PM                                                                                                                 INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC.  NO. 147     Doc 186                    Filed 09/27/19 Entered 09/27/19 14:09:43  Main Document
                                                                                           RECEIVED NYSCEF: 03/05/2019
                                                                  Pg 37 of 39


                                                                                                                                                                          1



                 1       STATE          OF          NEW       YORK                     :           SUPREME              COURT
                         COUNTY             OF       ERIE                              :           PART           35
                 2


                 3       COUNSEL                FINANCIAL                  LLC
                                                     Plaintiff,
                 4
                                      -against-                                                               INDEX                    814703-2018
                                                                                                                                  #
                 5
                         LIDDLE             &       ROBINSON,                  LLP,         ET        AL,
                     6                               Defendants.




                                                                                                50      Delaware                      Avenue
                 8                                                                              Buffalo,                 New           York
                                                                                                 February                   11,        2018
                 9


                10       B   e    f     o       r    e:
                                                                      HONORABLE                 DEBORAH                H.         CHIMES,
                11                                                    Supreme              Court            Justice


                12


                13       A   p    p     e       a     r   a       n    c   e      s:


                14                                                    LARRY            HUTCHER,               ESQ.,
                                                                      Appearing                 for         the        Plaintiff.
                15
                                                                      JEFFREY              L.     LIDDLE,                ESQ.
                16                                                    Appearing                 Pro    Se.


                17


                18


                19                                                                                            TAMARA                  M.      PISCITELLO
                                                                                                              Senior                  Court       Reporter
                20


                21


                22


                23


                24


                25
FILED: ERIE COUNTY CLERK 03/05/2019 02:05 PM                                                                                                                                       INDEX NO. 814703/2018
         19-10747-shl
NYSCEF DOC. NO. 147     Doc 186       Filed 09/27/19 Entered 09/27/19 14:09:43RECEIVED
                                                                                 Main Document
                                                                                       NYSCEF: 03/05/2019
                                                    Pg 38 of 39


                                                                                                                                                                                                                               2



                 1                                            THE          COURT:                            All           right.                     Court's                                           to         make            a
                                                                                                                                                                                  ready

                 2           decision.                          Plaintiff                           moves                    for              summary                judgment                           under               CPLR


                 3           3213           under               NYCEF                  motion                       number                    one       directing                             entry                of


                 4           judgment                    in       the              amount                      of          $5,980,530                        plus                 costs,

                 5           disbursements                                 and           attorney                            fees               and       for          an              order                 of


                 6           attachment                         under                  CPLR                  6201            snhaa"tion                         3         filed                 under                   NYCEF


                 7           motion               number                   two.


                 8                                            CPLR               3213              allows                    a      plaintiff                        to           file              a        motion


                 9           for           summary                  judgment                            in          lieu            of          complaint                         when              an            action


                10           is       based              upon              an          instrument                                 for           the       payment                        of         money                  only.


                11           Here           the          instrument                                is          a      revolving                         promissory                              note


                12           together                    with              its           allonges.                                  Pursuant                    to          the               note,                 the


                13           amount                due          and          the              interest                            can           be      determined                              from                the


                14           four           corners                   of           the             instrument                                 and       therefore                             qualifies                        as


                15           an       instrument                           for           the                 payment                     of         money            only.                      Defendant


                16           failed                to         raise                a     question                            of          fact           on      either                        the


                17           instrument                         itself                   or             the           amount                    due.            Therefore,


                18           plaintiff's                          motion                      is             granted.                                                             --
                                                                                                                                                Regarding


                19                                            MR.          HUTCHER:                                 Excuse                    me,       plaintiff's                                 emotion?


                20                                            THE          COURT:                            Yes.                 Regarding                     motion                        for


                21           attachment,                            the            plaintiff                               established                          the               necessary


                22           elements                    pursuant                        to             CPLR               6201               subsection                          3      and             6212.                 An


                23           order            of         attachment                                is              granted                    subject                 to          any           applicable


                24           homestead                        exemption                            and               the          undertaking                              previously                               posted


                25           is       continued.                                 Plaintiff                            is          to          submit            the               order,                     attaching
FILED: ERIE COUNTY CLERK 03/05/2019 02:05 PM                                                                                           INDEX NO. 814703/2018
        19-10747-shl
NYSCEF DOC. NO. 147    Doc 186             Filed 09/27/19 Entered 09/27/19 14:09:43   Main Document
                                                                                  RECEIVED NYSCEF: 03/05/2019
                                                         Pg 39 of 39




                1                a   copy       of     the    decision                 to          the      order.            Thank        you.


                2                                      MR.    HUTCHER:                       Thank          you,      Your        Honor.




                4                                               *              *               *            *


                5


                6


                7                                      This     is        to       certify                that       the       foregoing          is   a


                8      correct         transcription                 of        the           proceedings                   recorded          by   me   in


                9      this      matter.


               10




               12
                                                                TAMARA               M.        PISCITELLO
               13                                               Senior               Court               Reporter


               14


               15


               16


               17


               18


               19


               20


               21


               22


               23


               24


               25


         .                                                                                                                                                  .
